Title: To John Adams from Elkanah Watson & François Cossoul, 11 February 1783
From: Watson, Elkanah Jr.,Cossoul, François
To: Adams, John


Sir
Nantes. 11th Feby: 1783

We are induced to take the freedom to write to your Excellency from a presumption that our complicated situation will Justify the liberty— In short Sir we have several Ships on hand, but are entirely suspended in our opperations for the want of an eclaircessment respecting the extent of our commercial connection with England— We therefore hope your Excellency will favor us with your answer to the following questions, per return of Post if possible—Vizt:
Can American Vessels be Receiv’d in the Ports of England immediately after Peace is ratified? and if they will then be protected in the Ports of America with English Manufactored goods—?
We are told Congress are about contracting with the fermiers General to pay off the Continental debt in Tobacco, and shou’d this be the case we beg leave to crave your Excellency’s patronage, We have been in treaty with the fermiers nearly Eighteen Months one of them dined with us lately in Nantes. and gave us some flattering expectations— Should they make application to your honour, and your knowledge of us can Justify your recommendation in our favour, we will pledge our honour, that you will never have cause to regret your confidence. and we shall esteem ourselves equally Indebted, whether we succeed or not— We think it apropos to observe that no American house in Europe receiv’d so large Consignments of Tobacco as ourselves in the course of the last Year, and we may add without flattery. no one better situated for Strict regularity and dispatch—
We are with every sentiment of respect / your Excellency’s— / Most Obedt. and very h’me Servants
Watson & Cossoul
